 


109 HR 5199 IH: United States-China Engagement Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5199 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Kirk (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on Education and the Workforce and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To expand the diplomatic infrastructure and economic competitiveness of the United States in the People’s Republic of China, and for the other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the United States-China Engagement Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—United States public diplomacy in the People’s Republic of China 
Sec. 101. Public diplomacy in the PRC. 
Title II—United States diplomatic missions in the People’s Republic of China 
Sec. 201. Construction and staffing of one new United States consulate in the PRC. 
Sec. 202. Establishment of ten new United States diplomatic posts in the PRC. 
Title III—United States participation in Asia-Pacific Economic Cooperation 
Sec. 301. United States participation in Asia-Pacific Economic Cooperation. 
Title IV—Chinese language and cultural studies instruction in schools 
Sec. 401. Definitions. 
Sec. 402. Programs for Chinese language and cultural studies instruction. 
Sec. 403. School language technology enhancement. 
Sec. 404. Sense of Congress regarding benefit of exposure to chinese language and culture. 
Title V—Postsecondary Chinese business education and exchange programs  
Sec. 501. Chinese business education programs. 
Sec. 502. United States-People’s Republic of China International Consortia Exchange Program. 
Title VI—Export promotion programs  
Sec. 601. Increase in number of Commercial Service Officers assigned to China. 
Sec. 602. Grants to States to establish and operate offices to promote exports to China. 
Sec. 603. Trade outreach at Office of International Trade of Small Business Administration.  
IUnited States public diplomacy in the People’s Republic of China 
101.Public diplomacy in the PRCThere are authorized to be appropriated to the Secretary of State $6,000,000 for fiscal year 2007 for public diplomacy programming, the hiring of additional local public diplomacy personnel, and public diplomacy information technology infrastructure in the People’s Republic of China. 
IIUnited States diplomatic missions in the People’s Republic of China 
201.Construction and staffing of one new United States consulate in the PRCThere is authorized to be appropriated to the Secretary of State $150,000,000 for fiscal year 2007 for the construction and staffing of one additional United States consulate in the People’s Republic of China (in addition to the number of such consulates in the PRC in existence on the date of the enactment of this Act). 
202.Establishment of ten new United States diplomatic posts in the PRCThere is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2007 for the establishment of ten additional United States diplomatic posts in the People’s Republic of China (in addition to the number of such posts in the PRC in existence on the date of the enactment of this Act), including facility rental, necessary and appropriate Foreign Service officer posting at such additional posts, the hiring of local personnel and administrative support. 
IIIUnited States participation in Asia-Pacific Economic Cooperation 
301.United States participation in Asia-Pacific Economic CooperationThere are authorized to be appropriated to the Secretary of State $3,000,000 for fiscal year 2007 for a United States financial contribution to Asia-Pacific Economic Cooperation. 
IVChinese language and cultural studies instruction in schools 
401.DefinitionsIn this title: 
(1)Elementary school, local educational agency, secondary school, State educational agencyThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Physical exchangeThe term physical exchange means an academic, professional, or cultural exchange between the United States and the People’s Republic of China that requires international travel by one or more individuals involved in the exchange. 
(3)SecretaryThe term Secretary means the Secretary of Education. 
(4)Virtual exchangeThe term virtual exchange means an academic, professional, or cultural exchange between the United States and the People’s Republic of China that does not require international travel by one or more individuals involved in the exchange. 
402.Programs for Chinese language and cultural studies instruction 
(a)Program authorized 
(1)In generalFrom amounts appropriated under subsection (e), the Secretary of Education shall award grants, on a competitive basis, to local educational agencies to carry out innovative model programs providing for the establishment, improvement, or expansion of Chinese language and cultural studies instruction for elementary school and secondary school students in the schools served by such local educational agencies. 
(2)DurationA grant under paragraph (1) shall be for a period of three years. 
(b)RequirementsIn awarding a grant under subsection (a) to a local educational agency, the Secretary shall support programs that— 
(1)demonstrate approaches that can be disseminated and duplicated in other local educational agencies; and 
(2)may include a professional development component. 
(c)ReservationThe Secretary may reserve not more than .05 percent of funds appropriated under subsection (e) to evaluate the effectiveness of the programs funded under this section. 
(d)Applications 
(1)In generalA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications describing programs that— 
(A)include intensive summer Chinese language instruction programs for professional development, with particular regard to such programs that include physical exchanges; 
(B)link speakers in the community who are bilingual in English and Chinese with elementary and secondary schools in order to promote two-way language learning; 
(C)promote the sequential study of Chinese language for students, beginning in elementary school; 
(D)make effective use of technology, such as computer-assisted instruction, language laboratories, or distance learning, to promote Chinese language study; 
(E)promote innovative activities, such as Chinese language immersion, partial Chinese language immersion, or content-based instruction; and 
(F)promote a comprehensive approach to learning Chinese, which includes programs on the history and culture of China. 
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary carry out this section $20,000,000 for fiscal year 2007, $25,000,000 for each of the fiscal years 2008 through 2011, and such sums as are necessary for each succeeding fiscal year. 
(2)Availability of fundsAmounts appropriated under this subsection are authorized to remain available until expended. 
403.School language technology enhancement 
(a)Program authorizedFrom amounts appropriated under subsection (f) for a fiscal year, the Secretary shall award grants to local educational agencies in order for such agencies to acquire communications technologies or equipment to improve Chinese language instruction in elementary schools and secondary schools through computer-assisted instruction, distance learning, and virtual exchanges. 
(b)ApplicationEach local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)PriorityIn awarding grants under this section, the Secretary shall give priority to local educational agencies that commit use the grant funds to acquire communications technologies or equipment for the purpose of conducting virtual exchanges involving elementary school students and secondary school students served by the local educational agencies. 
(d)Use of fundsA local educational agency receiving a grant under this section shall use the grant to acquire communications technologies or equipment that— 
(1)may be used for collaborative ventures with— 
(A)foreign language and area or international studies centers supported under section 602(a) of the Higher Education Act of 1965 (20 U.S.C. 1122(a)); or  
(B)national language resource and training centers supported under section 603 of the Higher Education Act of 1965 (20 U.S.C. 1123); and 
(2)shall be used to conduct virtual exchanges with schools or other educational institutions in the People’s Republic of China. 
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2007 through 2010, $10,000,000 for fiscal year 2011, and such sums as may be necessary for each succeeding fiscal year. 
(2)Availability of fundsAmounts appropriated under this subsection are authorized to remain available until expended. 
404.Sense of Congress regarding benefit of exposure to chinese language and cultureIt is the sense of Congress that an increase in the number of students who receive substantial exposure to Chinese language and cultural studies before graduating from secondary school will enhance the global economic competitiveness of the United States in the 21st century.  
VPostsecondary Chinese business education and exchange programs  
501.Chinese business education programsPart B of title VI of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is amended— 
(1)by redesignating section 614 as section 615; 
(2)by inserting after section 613 the following new section:  
 
614.Chinese business education programs 
(a)Program authorizedThe Secretary is authorized to make grants to institutions of higher education, or combinations of such institutions, to pay the Federal share of the cost of planning, establishing, and operating Chinese business education programs to— 
(1)develop and enhance student skills, awareness, and expertise relating to Chinese business; and 
(2)prepare students to promote the competitiveness of and opportunities for American businesses and firms in the People’s Republic of China. 
(b)Authorized activitiesEach grant made under this section shall be used to plan, establish, and operate academic programs of study relating to Chinese business, including undergraduate and graduate level degrees, courses, or seminars on— 
(1)the economy of the People’s Republic of China; 
(2)Chinese trade and commerce; 
(3)new and expanding export opportunities for American businesses and firms in China; and 
(4)the economic, commerce, and trade relations between the United States and China.  
(c)ApplicationEach eligible recipient desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(d)Duration of grantsGrants under this section shall be for a period of not more than 2 years. Such grants shall be renewable by the Secretary for additional 2-year periods. 
(e)Federal share 
(1)Federal shareThe Federal share of the cost of a Chinese business education program under this section shall be not more than 50 percent of the cost of such program. 
(2)Non-Federal shareThe non-Federal share of the cost of a Chinese business education program under this section may be provided either in cash or in kind.; and 
(3)at the end of section 615, as redesignated by paragraph (1) of this section, add the following new subsection: 
 
(c)Chinese business education programsThere are authorized to be appropriated $2,000,000 for fiscal year 2007, and $5,000,000 for each of the 5 succeeding fiscal years, to carry out the provisions of section 614. . 
502.United States-People’s Republic of China International Consortia Exchange ProgramPart B of title VII of the Higher Education Act of 1965 (20 U.S.C. 1138 et seq.) is amended— 
(1)by redesignating section 745 as section 746; 
(2)by inserting after section 744 the following new section: 
 
745.United States-People’s Republic of China International Consortia Exchange Program 
(a)Program authorizedFrom amounts appropriated under section 746(b) for a fiscal year, the Director shall make grants to institutions of higher education, or consortia of institutions of higher education, to establish and maintain international consortia exchange programs between postsecondary educational institutions in the People’s Republic of China and the United States. 
(b)ApplicationEach institution of higher education or consortium desiring a grant under this section shall submit an application to the Director at such time, in such manner, and accompanied by such additional information as the Director may require. 
(c)Use of fundsAn institution of higher education or consortium receiving a grant under this section shall use the grant funds to foster exchanges with the People’s Republic of China within the context of multilateral curricular development and training in a wide range of instructional disciplines. 
(d)Applicability of regulationsAn institution of higher education or consortium receiving a grant under this section shall be subject to the same requirements and regulations that apply to recipients of grants who carry out student exchange programs under section 744 . 
(e)GoalThe Director shall administer this section with the goal of having as many students enrolled in the exchange program under this section as the total number of students in all of the student exchange programs authorized under section 744.; and 
(3)in section 746 (as redesignated by paragraph (1))— 
(A)by striking There are and inserting the following: 
 
(a)In generalThere are; 
(B)by inserting (other than section 745) after this part; and 
(C)by adding at the end the following subsection: 
 
(b)Section 745 
(1)In generalThere are authorized to be appropriated to carry out section 745— 
(A)$6,000,000 for fiscal year 2007; 
(B)$7,000,000 for each of the fiscal years 2008 through 2011; and 
(C)such sums as may be necessary for each succeeding fiscal year. 
(2)Availability of fundsAmounts made available pursuant to an authorization of appropriation in this subsection are authorized to remain available until expended.. 
VIExport promotion programs  
601.Increase in number of Commercial Service Officers assigned to China 
(a)Increase in number of Commercial Service Officers and other personnel 
(1)In generalNotwithstanding any other provision of law, in addition to the total number of full-time employees assigned to the United States and Foreign Commercial Service as of the date of the enactment of this Act at the United States Embassy in the People’s Republic of China and each United States consulate in China, the Secretary of Commerce is authorized to hire and assign an additional 17 Commercial Service Officers as the Secretary considers necessary and appropriate. 
(2)AssignmentEach such Commercial Service Officer shall be assigned to the United States Embassy in the People’s Republic of China or a United States consulate in China, including the consular facility established pursuant to section 201 of this Act. 
(b)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce to carry out this section—  
(A)$2,000,000 for fiscal year 2007; and 
(B)$4,250,000 for fiscal year 2008 and each subsequent fiscal year.   
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended. 
602.Grants to States to establish and operate offices to promote exports to China 
(a)GrantsThe Secretary of Commerce, acting through the Assistant Secretary of Commerce and Director General of the United States and Foreign Commercial Service, shall provide grants to States to establish and operate State offices to provide assistance to United States exporters for the promotion of exports to the People’s Republic of China. 
(b)AmountThe amount of a grant under subsection (a) shall not exceed 33 percent of the total costs to establish and operate a State office described in such subsection.  
(c)RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary of Commerce shall promulgate such regulations as may be necessary to carry out this section. 
(d)DefinitionsIn this section: 
(1)StateThe term State has the meaning given the term in section 2301(j)(5) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(j)(5)). 
(2)United States exporterThe term United States exporter has the meaning given the term in section 2301(j)(3) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(j)(3)).  
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary of Commerce to carry out this section $10,000,000 for each of the fiscal years 2007 through 2011.  
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended. 
603.Trade outreach at Office of International Trade of Small Business AdministrationSection 22 of the Small Business Act (15 U.S.C. 649) is amended by adding at the end the following new subsection: 
 
(h)Promotion of exports to ChinaThe Office shall provide strategic guidance to small business concerns with respect to exporting services and products to the People’s Republic of China. . 
 
